USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

necentnnenane oan nine DATE FILED: 11/26/2019

 

UNITED STATES OF AMERICA, ,;
Plaintiff, ; 18 Cr. 832 (LGS)
-V-
ORDER
ISHI WONEY,
Defendant,

LORNA G. SCHOFIELD, District Judge:

WHEREAS, with ISHI WONEY’s consent, his guilty plea allocution was taken before
Magistrate Judge Ona T. Wang on May 9, 2019;

WHEREAS, a transcript of the allocution was made; and

WHEREAS, upon review of that transcript, this Court has determined that the defendant
entered the guilty plea knowingly and voluntarily and that there is a factual basis for the guilty
plea;

IT IS HEREBY ORDERED that the defendant's guilty plea is accepted.

Dated: New York, New York

November 26, 2019 a / 4 7

VY “LORMA G. SCHOFIELD
United States District Judge
